Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gera et al. [hereinafter Gera] PG Pub US 2014/0122775 A1 in view of Liu PG Pub US 2018/0181510 A1.
Regarding claim 1, Gera discloses:
configuring, by a processing device, a value setting associated with one or more parameters of a host-side interface and a memory-side interface of an input/output (I/O) expander to enable Open NAND Flash Interface (ONFI)-compliant communications between a host system and a target memory die of a memory sub-system (An interface signal frequency is determined based on a timing mode of the memory device and corresponding clock division ratio value stored in the memory controller [0011]); and 
processing, by the I/O expander, one or more ONFI-compliant communications between the host system and the target memory die, wherein the one or more ONFI-compliant communications relate to execution of a memory access operation (The memory controllers communicate with the memory device by way of interface signals. For example, a NAND flash controller communicates with a NAND flash memory using a set of interface signals, defined by the Open NAND Flash Interface (ONFI) Working Group [0002]).
It is noted that Gera failed to explicitly disclose an I/O expander. However, Liu discloses that an “expander circuit 90 and/or the multiplexers 100a-100n may be implemented to comply with the Open NAND Flash Interface (ONFI) 4.0 specification [0031]).”
The systems of Gera and Liu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “ONFi.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera and Liu since this would allow the timing circuit of Gera to expand the interface of the memory controller to communicate with the different NAND dies. This system would improve memory delay [0003]. 

Regarding claim 2 the limitations of this claim have been noted in the rejection of claim 1. Gera also discloses:
receiving, by the processing device from a host system via the host-side interface of the I/O expander, a read command to read the target memory die (A memory controller is connected to the memory device and performs various operations including memory read/write operations on the memory device [0002]).

Regarding claim 3 the limitations of this claim have been noted in the rejection of claim 2. Gera also discloses:
receiving, via the memory-side interface of the I/O expander, in response to the read command, read data from the target memory die (this is the result of a read operation, the data is READ from the memory).

Regarding claim 4 the limitations of this claim have been noted in the rejection of claim 3. Gera also discloses:
performing a signal conditioning operation on the read data to generate conditioned read data (the signal is “conditioned” by adjusting the signal frequency [0017-0020]); and sending via the host-side interface of the I/O expander, an ONFI-compliant communication comprising the conditioned read data to the host system (the adjusted signal frequency is used to communicate with the memory [0017-0020]).

Regarding claim 5 the limitations of this claim have been noted in the rejection of claim 4. Gera also discloses:
wherein the signal condition operation comprises at least one of a buffering operation or a retiming operation (since this is an “at least one of” limitation, only one of the limitations needs to be disclosed by the prior art. Based on the timing mode of the memory controller 100, the clock control module 104 divides the system clock frequency by the corresponding clock division ratio value to derive the interface signal frequency value [0020]).

Regarding claim 6 the limitations of this claim have been noted in the rejection of claim 1. Liu also discloses:
 further comprising selecting the I/O expander from a plurality of active I/O expander in response to a memory access command (the controller 60 may be configured to provide a selection control command to the multiplexers 100a-100n and the multiplexers 100a-100n may decode the selection control command [0025]).

Regarding claim 10, Gera discloses:
a memory component comprising a memory die (memory devices include NOR and NAND flash memories [0002]); 
a processing device operatively coupled to the memory component, the processing device to perform operations comprising: configuring a setting associated with a parameter of a memory-side interface of an input/output (I/O) expander to enable Open NAND Flash Interface (ONFI)-compliant communications with the memory die (An interface signal frequency is determined based on a timing mode of the memory device and corresponding clock division ratio value stored in the memory controller [0011]); and 
performing a signal conditioning operation on data to be written to the target memory die to generate conditioned write data (the signal is “conditioned” by adjusting the signal frequency [0017-0020]); and 
sending, via the memory-side interface of the 11O expander, an ONFI-compliant communication comprising the conditioned write data to the memory die (The memory controllers communicate with the memory device by way of interface signals. For example, a NAND flash controller communicates with a NAND flash memory using a set of interface signals, defined by the Open NAND Flash Interface (ONFI) Working Group [0002]).
It is noted that Gera failed to explicitly disclose an I/O expander. However, Liu discloses that an “expander circuit 90 and/or the multiplexers 100a-100n may be implemented to comply with the Open NAND Flash Interface (ONFI) 4.0 specification [0031]).”
The systems of Gera and Liu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “ONFi.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera and Liu since this would allow the timing circuit of Gera to expand the interface of the memory controller to communicate with the different NAND dies. This system would improve memory delay [0003]. 

Regarding claim 11 the limitations of this claim have been noted in the rejection of claim 10. Gera also discloses:
the operations further comprising configuring an additional setting associated with the parameter of a host-side interface of the I/O expander to enable ONFI- compliant communications with the host system (a NAND flash controller communicates with a NAND flash memory using a set of interface signals, defined by the Open NAND Flash Interface (ONFI) Working Group, which include chip enable (CE), address latch enable (ALE), command latch enable (CLE), write enable (WE), read enable (RE), write protected (WP) [0002]).

Regarding claim 12 the limitations of this claim have been noted in the rejection of claim 11. Gera also discloses:
wherein the host-system interface and the memory-side interface of the I/O expander process one or more ONFI-compliant communications relating to execution of a memory access operation (A memory controller is connected to the memory device and performs various operations including memory read/write operations [0002] since this system performs various “operations” and operations is plural, it therefore processes one or more ONFI-compliant communications).

Regarding claim 13 the limitations of this claim have been noted in the rejection of claim 11. Liu also discloses:
the operations further comprising: receiving, from the host system via the host-side interface of the I/O expander, a write command identifying the memory die (The host interface 62a may provide an interface between the controller 60 and the data connector 54 [0028]); 
decoding the write command to send to the memory die (the multiplexers 100a-100n may decode the selection control command [0025]); and 
receiving, from the host system via the host-side interface of the I/O expander, an ONFI-compliant communication comprising data to be written to the memory die (The data connector 54 may be configured to transfer (e.g., send/receive) data. The data connector 54 may present a signal (e.g., XMIT) to the controller 60 [0016]).

Regarding claim 14 the limitations of this claim have been noted in the rejection of claim 10. Liu also discloses:
the operations further comprising selecting the I/O expander from a plurality of /O expanders (the controller 60 may be configured to provide a selection control command to the multiplexers 100a-100n and the multiplexers 100a-100n may decode the selection control command [0025]).

Regarding claim 16, Gera discloses:
configuring a setting associated with a parameter of a memory-side interface of an input/output (I/O) expander to enable Open NAND Flash Interface (ONFI)-compliant communications with the memory die (An interface signal frequency is determined based on a timing mode of the memory device and corresponding clock division ratio value stored in the memory controller [0011]); and 
performing a signal conditioning operation on data to be written to the target memory die to generate conditioned write data; and sending, via the memory-side interface of the I/O expander, an ONFI-compliant communication comprising the conditioned write data to the memory die (The memory controllers communicate with the memory device by way of interface signals. For example, a NAND flash controller communicates with a NAND flash memory using a set of interface signals, defined by the Open NAND Flash Interface (ONFI) Working Group [0002]).
It is noted that Gera failed to explicitly disclose an I/O expander. However, Liu discloses that an “expander circuit 90 and/or the multiplexers 100a-100n may be implemented to comply with the Open NAND Flash Interface (ONFI) 4.0 specification [0031]).”
The systems of Gera and Liu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “ONFi.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera and Liu since this would allow the timing circuit of Gera to expand the interface of the memory controller to communicate with the different NAND dies. This system would improve memory delay [0003]. 

Regarding claim 17 the limitations of this claim have been noted in the rejection of claim 16. Gera also discloses:
the operations further comprising configuring an additional setting associated with the parameter of a host-side interface of the I/O expander to enable ONFI-compliant communications with the host system (a NAND flash controller communicates with a NAND flash memory using a set of interface signals, defined by the Open NAND Flash Interface (ONFI) Working Group, which include chip enable (CE), address latch enable (ALE), command latch enable (CLE), write enable (WE), read enable (RE), write protected (WP) and DQS, AD [7:0] signals [0002]).

Regarding claim 18 the limitations of this claim have been noted in the rejection of claim 17. Gera also discloses:
wherein the host-system interface and the memory-side interface of the I/O expander process one or more ONFI-compliant communications relating to execution of a memory access operation (The timing parameters define various attributes of an interface signal and include delay parameters associated with exchange of messages between the memory device and the memory controller, type of data being exchanged and type of operation being performed on the memory device [0004]).

Regarding claim 19 the limitations of this claim have been noted in the rejection of claim 17. Gera also discloses:
receiving, from the host system via the host-side interface of the I/O expander, a write command identifying the memory die (A memory controller is connected to the memory device and generates interface signals for performing read/write operations on the memory device [0013]); 
decoding the write command to send to the memory die (this is the function of the ONFi function [0002]); 
It is noted that Gera fails to explicitly disclose “receiving, from the host system via the host-side interface of the I/O expander, an ONFI- compliant communication comprising data to be written to the memory die.”
However, Liu discloses:
receiving, from the host system via the host-side interface of the I/O expander, an ONFI- compliant communication comprising data to be written to the memory die (The data connector 54 may be configured to transfer (e.g., send/receive) data. The data connector 54 may present a signal (e.g., XMIT) to the controller 60 [0016]).

Regarding claim 20 the limitations of this claim have been noted in the rejection of claim 16. Liu also discloses:
the operations further comprising selecting the I/O expander from a plurality of I/O expanders (the controller 60 may be configured to provide a selection control command to the multiplexers 100a-100n and the multiplexers 100a-100n may decode the selection control command [0025]).

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gera in view of Liu further in view of Nazarian et al. [hereinafter Nazarian] Patent US 9,727,258 B1
	
	Regarding claims 7 & 15, the limitations of these claims have been noted in the rejection of claim 1 & 10, it is noted that neither Gera nor Liu explicitly disclose:
	wherein the one or more parameters comprise at least one of drive strength parameter or on-die termination parameter.
	However, Nazarian discloses:
wherein the one or more parameters comprise at least one of drive strength parameter or on-die termination parameter (Set Features is used to change operating characteristics such as the timing mode, data interface type, I/O drive strength, external voltage configuration, etc., any of which can be configured by accessing a designated feature addresses [Col 8 Lines 51-55]).
The systems of Gera, Liu, and Nazarian are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “flash memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera, Liu, and Nazarian since this would enable the system of Gera to change the drive strength of the I/O devices. This system would improve reliability of memory communications. 

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gera in view of Liu further in view of Dusija et al. [hereinafter Dusija] PG Pub US 2019/0095275 A1.

Regarding claim 8 the limitations of this claim have been noted in the rejection of claim 1, it is noted that neither Gera nor Liu explicitly disclose:
initiating a calibration command to tune the value setting associated with the one or more parameters of the host-side interface and the memory-side interface.
However, Dusija discloses:
initiating a calibration command to tune the value setting associated with the one or more parameters of the host-side interface and the memory-side interface (the NAND device is calibrated utilizing a signal input that sets an output buffer impedance and the operating mode (e.g., ZQ Calibration Long (ZQCL)) [0037]).
The systems of Gera, Liu, and Dusija are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “flash memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera, Liu, and Dusija since this would allow the system of Gera to perform impedance calibration. This system would improve “error detection technologies and techniques for NVM that minimizes latency and complexity [0004].” 

Regarding claim 9 the limitations of this claim have been noted in the rejection of claim 1, it is noted that neither Gera nor Liu explicitly disclose:
wherein the value setting is tuned to match a parasitic load on the active I/O expander.
However, Dusija discloses:
wherein the value setting is tuned to match a parasitic load on the active I/O expander (when the NAND controller (e.g., 302) performs impedance matching to match the NAND device (e.g., 308) impedance to the controller (e.g., 302), the final impact of the tuning (e.g., tuned impedance information such as matching impedance) may be stored on the NVM and/or on the controller to allow the NVM impedance to match the controller [0039]).
The systems of Gera, Liu, and Dusija are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “flash memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Gera, Liu, and Dusija since this would allow the system of Gera to perform impedance matching. This system would improve “error detection technologies and techniques for NVM that minimizes latency and complexity [0004].” 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yang et al. PG Pub US 2020/0034060 A1 discloses ONFi configured expanders.
Ramaraju et al. PG Pub US 2016/0062656 A1 discloses adjusting voltage parameters for ONFi commands.
Kamphenkel et al. Patent US 9,122,578 B2 discloses a solid state memory is a NAND Flash device realized in accordance with an Open NAND Flash Interface (ONFI) specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133